Title: From George Washington to Charles Carroll (of Carrollton), 9 December 1792
From: Washington, George
To: Carroll, Charles (of Carrollton)



Dear Sir,
Philadelphia Decr 9th 1792

In acknowledging the receipt of your letter of the 1st inst. and expressing my sincere wishes that your personal happiness may be promoted by the election you have made to continue in your State Legislature, I cannot but regret the loss of your services to the United States in your Senatorial Capacity. I am persuaded, however, that your endeavours to serve your Country will be no less exercised in the station which you have chosen to hold, than they have been heretofore in that which you have relinquished.
It gives me pleasure to find that Mr Benj’n Harwood has accompanied his application for the appointment to the Loan Office with those respectable & strong recommendations which have been forwarded in his behalf—as I find a great relief in discharging this part of my duty (which is not the least embarrassing)

when the opinions of respectable & worthy Characters unite in testifying to the merits, integrity & ability of the Candidate.
Mrs Washington unites in best wishes for your health & happiness with Dear Sir Your most Obedt Sert.
